DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/31/2019 and amended claims filed 8/2/2019. Claims 1-45 are pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 16, 29 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20 and 36 of U.S. Patent No. 10,481,614. Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claims 6, 16, 29 and 45 of the instant application are equivalent to independent claims 1, 11, 20 and 36 of U.S. Patent Number 10,481,614.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-45 of copending Application No. 16/427832. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-45 of this application are patentably indistinct from claims 1-45 of Application No. 16/427832. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 13-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (U.S. Patent Number 7593811, hereinafter Schmidt) in view of Nishimura et al. (US-2006/0095195-A1, hereinafter Nishimura).

Regarding claim 1, Schmidt discloses:
A computerized vehicular convoying control system, useful in association with a plurality of vehicles to identify one or more opportunities to form a convoy of a lead vehicle and at least one following vehicle, the control system comprising (col. 2, lines 13-39 and FIG. 1A, lead vehicle electronics-10, system-11, data processor-16, following vehicle electronics-26 and following vehicle controller-41);
on the at least one following vehicle: a first computerized controller (col. 2, lines 13-39 and FIG. 1A, following vehicle electronics-26 and following vehicle controller-41);
responsive to remotely-transmitted information regarding the lead vehicle and the at least one following vehicle (col. 3, lines 40-46 and FIG. 1A, first wireless communications device-24 and second wireless communications device-36);
configured to compute a smooth trajectory for the at least one following vehicle as part of the identification of the opportunity to convoy (col. 3, lines 47-56 and FIG. 1A, following vehicle electronics-26, control interface-38 and following vehicle controller-41);
a first inter-vehicular transceiver configured to enable communications between the first computerized controller and a second computerized controller on the lead vehicle (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41);
a first vehicular separation sensor configured to detect a distance between the lead vehicle and the at least one following vehicle (col. 8, lines 60-67 and FIG. 6, transmitter-14, first beacon-30, second beacon-34, lead vehicle-50, following vehicle-52, first distance-55, separation distance-56 and second distance-57); 
further configured to detect a relative speed between the lead vehicle and the at least one following vehicle (col. 4, lines 58-67);

a first user interface configured to receive an input from the first computerized controller and to provide vehicular data to a driver (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41 and user interface-62).
Schmidt does not disclose information regarding the lead vehicle and the following vehicle being selected from vehicle location, vehicle destination, vehicle load, vehicle type and trailer type. However, Nishimura discloses a vehicle operation control device, including the following features:
the information regarding the lead vehicle and the at least one following vehicle being selected from the group consisting of: vehicle location, vehicle destination (paragraph [0035]), vehicle load, vehicle type (paragraph [0057]), and trailer type (paragraphs [0011-0012]).
Nishimura teaches that the path of leading and following vehicles should be defined by an operating rule set which considers the type of vehicle and the destination (paragraphs [0011-0012],  [0035] and [0057]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operating rule set of Nishimura into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a person of ordinary skill would know that knowledge of the vehicle type and destination would be useful in planning the steering, braking and propulsion operations of the trajectory.
Regarding claim 2, Schmidt further discloses:
a first supplemental braking actuator responsive to inputs from the first computerized controller to vary braking of the at least one following vehicle (col. 2, lines 49-52 and FIG. 1A, following vehicle controller-41 and braking system-44); and

Schmidt does not disclose a braking actuation sensor or an acceleration actuation sensor. However, Nishimura further discloses:
a first braking actuation sensor configured to measure brake actuation (paragraph [0023] and FIG. 1, brake sensor-3);
to provide such brake actuation measurements to the first computerized controller (paragraph [0030] and FIG. 1, brake sensor-3 and control device-18);
a first acceleration actuation sensor for measuring acceleration actuation (paragraph [0023] and FIG. 1, acceleration sensor-1); and
providing such measured acceleration to the first computerized controller (paragraph [0030] and FIG. 1, acceleration sensor-1 and control device-18).
Nishimura teaches that a following vehicle using adaptive cruise control should have braking and acceleration functions based on the braking and acceleration of the leading vehicle (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the braking and acceleration sensor information of Nishimura in the data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt. A person of ordinary skill would have recognized that sending braking and acceleration data provides an alternative means for sending distance and relative speed information to the following vehicle controller.



Regarding claim 4, Schmidt further discloses:
a global positioning system (GPS) receiver providing positioning information to the first computerized controller (col. 9, lines 56-65 and FIG. 10, following vehicle controller-41, second location-determining receiver-61 and following vehicle electronics-126).
Regarding claims 8 and 18, Schmidt further discloses:
the first inter-vehicular transceiver and the second inter-vehicular transceiver are configured to communicate using a radio frequency (col. 2, lines 16-19).
Regarding claim 9, Schmidt does not disclose detecting hazardous conditions. However, Nishimura further discloses:
the first computerized controller detects at least one hazardous condition selected from the group consisting of: lane drift, an obstacle in a lane of travel, a wet road surface, an icy road surface, a tire blowout, presence of pedestrians in the lane of travel, and the presence of a construction zone (paragraph [0032] and FIG. 1, radar sensor-7 and control device-18);
wherein the first computerized controller safely brakes the at least one following vehicle upon detection of the at least one hazardous condition (paragraph [0028] and FIG. 1, brake drive device-12 and control device-18); and
alerts the driver upon detection of the at least one hazardous condition (paragraph [0047] and FIG. 1, alarm equipment-16 and control device-18).
Nishimura teaches that a radar assembly should be used to detect vehicles, pedestrians and fixed obstructions (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to detect hazardous conditions using the sensors of Schmidt which detect the distance to a lead vehicle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding collision 
Regarding claim 13, Schmidt further discloses:
A computerized vehicular convoying control system, useful in association with a lead vehicle and at least one follower vehicle to implement a convoy, the control system comprising (col. 2, lines 13-39 and FIG. 1A, lead vehicle electronics-10, system-11, data processor-16, following vehicle electronics-26 and following vehicle controller-41);
on the at least one follower vehicle: a first computerized controller (col. 2, lines 13-39 and FIG. 1A, following vehicle electronics-26 and following vehicle controller-41);
responsive to remotely-transmitted information regarding the lead vehicle and the at least one follower vehicle (col. 3, lines 40-46 and FIG. 1A, first wireless communications device-24 and second wireless communications device-36);
configured to monitor and control acceleration and deceleration of the at least one follower vehicle, thereby maintaining a safe vehicular spacing between the lead vehicle and the at least one follower vehicle while moving (col. 3, lines 47-56 and FIG. 1A, following vehicle electronics-26, control interface-38, following vehicle controller-41 and propulsion system-46);
a first user interface configured to receive an input from the lead computerized controller and to provide vehicular data to a driver (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41 and user interface-62);
a first inter-vehicular transceiver configured to communicate between the first computerized controller and a second computerized controller on the lead vehicle (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41);

further configured to detect a relative speed between the lead vehicle and the at least one follower vehicle (col. 4, lines 58-67); and
to provide such distance and relative speed to the first computerized controller (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41).
Schmidt does not disclose information regarding the lead vehicle and the following vehicle being selected from vehicle location, vehicle destination, vehicle load, vehicle type and trailer type. However, Nishimura further discloses:
the information regarding the lead vehicle and the at least one follower vehicle being selected from the group consisting of: vehicle location, vehicle destination (paragraph [0035]), vehicle load, vehicle type (paragraph [0057]), and trailer type (paragraphs [0011-0012]).
Nishimura teaches that the path of leading and following vehicles should be defined by an operating rule set which considers the type of vehicle and the destination (paragraphs [0011-0012],  [0035] and [0057]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operating rule set of Nishimura into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a person of ordinary skill would know that knowledge of the vehicle type and destination would be useful in planning the steering, braking and propulsion operations of the trajectory.

Regarding claim 14, Schmidt further discloses:
a first supplemental braking actuator responsive to inputs from the first computerized controller to vary braking of the at least one follower vehicle (col. 2, lines 49-52 and FIG. 1A, following vehicle controller-41 and braking system-44); and
a first supplemental acceleration actuator responsive to the first computerized controller to vary acceleration of the at least one follower vehicle (col. 2, lines 49-52 and FIG. 1A, following vehicle controller-41 and propulsion system-46).
Schmidt does not disclose a braking actuation sensor or an acceleration actuation sensor. However, Nishimura further discloses:
a first braking actuation sensor configured to measure brake actuation (paragraph [0023] and FIG. 1, brake sensor-3);
to provide such brake actuation measurements to the first computerized controller (paragraph [0030] and FIG. 1, brake sensor-3 and control device-18);
a first acceleration actuation sensor for measuring acceleration actuation (paragraph [0023] and FIG. 1, acceleration sensor-1); and
providing such measured acceleration to the first computerized controller (paragraph [0030] and FIG. 1, acceleration sensor-1 and control device-18).
Nishimura teaches that a following vehicle using adaptive cruise control should have braking and acceleration functions based on the braking and acceleration of the leading vehicle (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the braking and acceleration sensor information of Nishimura in the data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt. A person of ordinary skill would have recognized that sending braking 
Regarding claim 15, Schmidt further discloses:
the second computerized controller (col. 2, lines 13-39 and FIG. 1A, data processor-16);
is responsive to remotely-transmitted information regarding the lead vehicle and the at least one follower vehicle (col. 3, lines 40-46 and FIG. 1A, first wireless communications device-24 and second wireless communications device-36);
configured to monitor acceleration and deceleration of the at least one follower vehicle, thereby maintaining a safe vehicular spacing between the lead vehicle and the at least one follower vehicle while moving (col. 5, lines 3-15 and FIG. 1A, lead vehicle electronics-10 and data processor-16); 
the system further comprising, on the lead vehicle: (col. 2, lines 13-39 and FIG. 1A, lead vehicle electronics-10);
a second user interface configured to receive an input from the second computerized controller and to provide vehicular data to a driver (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41 and user interface-62); and
a second inter-vehicular transceiver configured to communicate between the second computerized controller and the first computerized controller (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41).
Schmidt does not disclose information regarding the lead vehicle and the following vehicle being selected from vehicle location, vehicle destination, vehicle load, vehicle type and trailer type. However, Nishimura further discloses:

Nishimura teaches that the path of leading and following vehicles should be defined by an operating rule set which considers the type of vehicle and the destination (paragraphs [0011-0012],  [0035] and [0057]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operating rule set of Nishimura into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a person of ordinary skill would know that knowledge of the vehicle type and destination would be useful in planning the steering, braking and propulsion operations of the trajectory.
Regarding claim 19, Schmidt further discloses:
the first computerized controller (col. 2, lines 13-39 and FIG. 1A, following vehicle electronics-26 and following vehicle controller-41); and
computes at least one vehicular trajectory for smoothly linking the at least one follower vehicle with the lead vehicle (col. 3, lines 47-56 and FIG. 1A, following vehicle electronics-26, control interface-38 and following vehicle controller-41).
Regarding claim 20, Schmidt does not disclose detecting hazardous conditions. However, Nishimura further discloses:
the first computerized controller detects at least one hazardous condition selected from the group consisting of: lane drift, an obstacle in a lane of travel, a wet road surface, an icy road surface, a tire blowout, the presence of pedestrians in the lane of travel, and the presence of a construction zone (paragraph [0032] and FIG. 1, radar sensor-7 and control device-18); 

alerts the driver upon detection of the at least one hazardous condition (paragraph [0047] and FIG. 1, alarm equipment-16 and control device-18).
Nishimura teaches that a radar assembly should be used to detect vehicles, pedestrians and fixed obstructions (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to detect hazardous conditions using the sensors of Schmidt which detect the distance to a lead vehicle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding collision with hazardous objects. The use of radar to detect and avoid obstacles is well-known in vehicle navigation systems.

Claims 3, 5, 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Nishimura, as applied to claims 1 and 13 above, and further in view of Tengler et al. (U.S. Patent Number 7554435, hereinafter Tengler).
Regarding claim 3, Schmidt in view of Nishimura does not disclose a long-range vehicular transceiver configured to communicate between a central server and a controller. However, Tengler discloses a vehicle on-board unit configured to communicate an alert to the driver of a following vehicle during braking of a preceding vehicle, including the following features:
a long-range vehicular transceiver configured to communicate between a central server and the first computerized controller (col. 3, line 56 – col. 4, line 34; FIG. 2, control unit-20, two-way wireless communication-21A and DSRC antenna-21B; and FIG. 3, vehicle on-board unit-12, roadside units-16 and external server-18).

Regarding claim 5, Schmidt further discloses:
on the lead vehicle (col. 2, lines 13-39 and FIG. 1A, lead vehicle electronics-10);
a second computerized controller (col. 2, lines 13-39 and FIG. 1A, data processor-16);
responsive to remotely-transmitted information regarding the lead vehicle and the at least one following vehicle (col. 3, lines 40-46 and FIG. 1A, first wireless communications device-24 and second wireless communications device-36);
configured to compute a smooth trajectory for the lead vehicle as part of the identification of the opportunity to convoy (col. 5, lines 3-15 and FIG. 1A, lead vehicle electronics-10 and data processor-16); 
a second user interface configured to receive an input from the second computerized controller and to provide vehicular data to a driver (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41 and user interface-62); and
a second inter-vehicular transceiver configured to enable communications between the second computerized controller and the first computerized controller (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41).

the information regarding the lead vehicle and the at least one following vehicle being selected from the group consisting of: vehicle location, vehicle destination (paragraph [0035]), vehicle load, vehicle type (paragraph [0057]), and trailer type (paragraphs [0011-0012]); and
a forward-facing camera configured to substantially capture a substantially frontal image as viewed from the lead vehicle and to provide such frontal image to the second computerized controller (paragraph [0033] and FIG. 1, imaging sensor-8 and control device-18).
Nishimura teaches that the path of leading and following vehicles should be defined by an operating rule set which considers the type of vehicle and the destination (paragraphs [0011-0012],  [0035] and [0057]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the operating rule set of Nishimura into the system for following a lead vehicle of Schmidt. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a person of ordinary skill would know that knowledge of the vehicle type and destination would be useful in planning the steering, braking and propulsion operations of the trajectory.
Schmidt in view of Nishimura does not disclose a long-range vehicular transceiver configured to communicate between a central server and a controller. However, Tengler further discloses:
a second long-range vehicular transceiver configured to communicate between a central server and the second computerized controller (col. 3, line 56 – col. 4, line 34; FIG. 2, control unit-20, two-way wireless communication-21A and DSRC antenna-21B; and FIG. 3, vehicle on-board unit-12, roadside units-16 and external server-18).

Regarding claims 7 and 17, Schmidt in view of Nishimura does not disclose a rear brake light as a transmitter of vehicular control signals from a lead vehicle to a following vehicle. However, Tengler further discloses:
the second inter-vehicular transceiver is coupled to, and further configured to operate, a rear brake light of the lead vehicle independently of the lead vehicle’s braking system as a transmitter of vehicular control signals from the lead vehicle to the at least one following vehicle (col. 16, lines 14-66 and FIG. 7, activate brake lights-S14).
Tengler teaches that, if the control unit determines that a safe following distance does not exist, then the control unit activates the brake lights of the forward vehicle (col. 16, lines 14-66). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using the brake lights to signal that a following vehicle is too close to a forward vehicle of Tengler into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Nishimura. A person of ordinary skill would have recognized that brake lights are one of many ways data can be transmitted between a leading vehicle and a following vehicle.

Claims 24, 26-27, 30-32, 34, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Tengler.
Regarding claim 24, Schmidt further discloses:
A computerized vehicular convoying control system, useful in association with a lead vehicle and at least one follower vehicle, the control system comprising: (col. 2, lines 13-39 and FIG. 1A, lead vehicle electronics-10, system-11, data processor-16, following vehicle electronics-26 and following vehicle controller-41);
at least one computerized controller (col. 2, lines 13-39 and FIG. 1A, following vehicle electronics-26 and following vehicle controller-41);
configured to monitor and control acceleration and deceleration of one of a lead vehicle and at least one follower vehicle (col. 3, lines 47-56 and FIG. 1A, following vehicle electronics-26, control interface-38, following vehicle controller-41 and propulsion system-46);
a user interface configured to receive an input from the at least one computerized controller and to provide vehicular data to a driver (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41 and user interface-62);
an inter-vehicular transceiver configured to communicate between the computerized controller and at least one of the lead vehicle and the at least one follower vehicle (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41);
a vehicular separation sensor configured to detect a distance between the lead vehicle and the at least one follower vehicle (col. 8, lines 60-67 and FIG. 6, transmitter-14, first beacon-30, second beacon-34, lead vehicle-50, following vehicle-52, first distance-55, separation distance-56 and second distance-57);

to provide such distance and relative speed to the at least one computerized controller (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41).
Schmidt does not disclose a long-range vehicular transceiver configured to communicate between a central server and a controller. However, Tengler further discloses:
a long-range vehicular transceiver configured to communicate between a central server (col. 3, line 56 – col. 4, line 34; FIG. 2, control unit-20, two-way wireless communication-21A and DSRC antenna-21B; and FIG. 3, vehicle on-board unit-12, roadside units-16 and external server-18); and
the at least one computerized controller (col. 3, line 56 – col. 4, line 34; FIG. 2, control unit-20, two-way wireless communication-21A and DSRC antenna-21B; and FIG. 3, vehicle on-board unit-12, roadside units-16 and external server-18).
Tengler teaches that the control unit of a host vehicle should receive an alert through an external server based on throttle release data from a preceding vehicle (col. 8, lines 42-53). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of sending data by external server of Tengler into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt. A person of ordinary skill would have recognized that a transceiver and server system is one of many ways data can be transmitted between a leading vehicle and a following vehicle.



Regarding claim 26, Schmidt further discloses:
a vehicular positioning sensor providing relative positioning measures to the first computerized controller (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41, first location-determining receiver-60 and second location-determining receiver-61).
Regarding claim 27, Schmidt further discloses:
wherein the vehicular positioning sensor is a global positioning system (GPS) sensor (col. 9, lines 56-65 and FIG. 10, second location-determining receiver-61 and following vehicle electronics-126).
Regarding claim 30, Schmidt further discloses:
the inter-vehicular transceiver is configured to transmit using a radio frequency (col. 2, lines 16-19).
Regarding claim 31, Schmidt does not disclose a rear brake light as a transmitter of vehicular control signals from a lead vehicle to a following vehicle. However, Tengler further discloses:
the inter-vehicular transceiver is coupled to, and further configured to operate, a rear brake light of the lead vehicle independently of the lead vehicle’s braking system (col. 16, lines 14-66 and FIG. 7, activate brake lights-S14).
Tengler teaches that, if the control unit determines that a safe following distance does not exist, then the control unit activates the brake lights of the forward vehicle (col. 16, lines 14-66). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using the brake lights to signal that a following vehicle is too close to a forward vehicle of Tengler into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt. A person of ordinary skill would have recognized that brake lights are one of many ways data can be transmitted between a leading vehicle and a following vehicle.
Regarding claim 32, Schmidt does not disclose a rear brake light as a transmitter of vehicular control signals from a lead vehicle to a following vehicle. However, Tengler further discloses:
the inter-vehicular transceiver is further configured to operate a rear brake light of the lead vehicle as a transmitter of vehicular control signals from the lead vehicle to the at least one follower vehicle (col. 16, lines 14-66 and FIG. 7, activate brake lights-S14).
Tengler teaches that, if the control unit determines that a safe following distance does not exist, then the control unit activates the brake lights of the forward vehicle (col. 16, lines 14-66). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using the brake lights to signal that a following vehicle is too close to a forward vehicle of Tengler into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt. A person of ordinary skill would have recognized that brake lights are one of many ways data can be transmitted between a leading vehicle and a following vehicle.
Regarding claim 34, Schmidt further discloses:
the at least one computerized controller computes at least one vehicular trajectory for smoothly linking the at least one follower vehicle with the lead vehicle (col. 3, lines 47-56 and FIG. 1A, following vehicle electronics-26, control interface-38 and following vehicle controller-41).
Regarding claim 42, Schmidt further discloses:
In a computerized vehicular convoying control system, a vehicular convoying method for controlling a lead vehicle and at least one follower vehicle, the convoying method comprising: (col. 2, lines 13-39 and FIG. 1A, lead vehicle electronics-10, system-11, data processor-16, following vehicle electronics-26 and following vehicle controller-41);

communicating between the lead vehicle and the at least one follower vehicle (col. 3, lines 40-46 and FIG. 1A, data processor-16,  first wireless communications device-24, second wireless communications device-36 and following vehicle controller-41);
detecting a distance between the lead vehicle and the at least one follower vehicle (col. 8, lines 60-67 and FIG. 6, transmitter-14, first beacon-30, second beacon-34, lead vehicle-50, following vehicle-52, first distance-55, separation distance-56 and second distance-57); 
detecting a relative speed between the lead vehicle and the at least one follower vehicle (col. 4, lines 58-67);
providing vehicular data to a driver (col. 9, lines 52-59 and FIG. 10, lead vehicle controller-40, following vehicle controller-41 and user interface-62); and
using the detected distance and the relative speed to maintain a vehicular spacing between the lead vehicle and the at least one follower vehicle (col. 4, lines 58-67).
Schmidt does not disclose a long-range vehicular transceiver configured to communicate between a central server and a controller. However, Tengler further discloses:
communicating between a central server (col. 3, line 56 – col. 4, line 34; FIG. 2, control unit-20, two-way wireless communication-21A and DSRC antenna-21B; and FIG. 3, vehicle on-board unit-12, roadside units-16 and external server-18); and
one of the lead vehicle and the at least one follower vehicle (col. 3, line 56 – col. 4, line 34; FIG. 2, control unit-20, two-way wireless communication-21A and DSRC antenna-21B; and FIG. 3, vehicle on-board unit-12, roadside units-16 and external server-18).

Regarding claim 44, Schmidt further discloses:
providing one of supplemental braking (col. 2, lines 49-52 and FIG. 1A, following vehicle controller-41 and braking system-44); and
supplemental acceleration to one of the lead vehicle and the at least one follower vehicle to maintain the vehicular spacing (col. 2, lines 49-52 and FIG. 1A, following vehicle controller-41 and propulsion system-46).

Claims 25, 28, 36 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Tengler, as applied to claims 24 and 42 above, and further in view of Nishimura.
Regarding claim 25, Schmidt further discloses:
a supplemental braking actuator responsive to inputs from the at least one computerized controller to vary braking of one of the lead vehicle and the at least one follower vehicle (col. 2, lines 49-52 and FIG. 1A, following vehicle controller-41 and braking system-44); and

Schmidt in view of Tengler does not disclose a braking actuation sensor or an acceleration actuation sensor. However, Nishimura further discloses:
a braking actuation sensor configured to measure brake actuation (paragraph [0023] and FIG. 1, brake sensor-3);
to provide such brake actuation measurements to the at least one computerized controller (paragraph [0030] and FIG. 1, brake sensor-3 and control device-18);
an acceleration actuation sensor for measuring acceleration actuation (paragraph [0023] and FIG. 1, acceleration sensor-1); and
providing such measured acceleration to the at least one computerized controller (paragraph [0030] and FIG. 1, acceleration sensor-1 and control device-18).
Nishimura teaches that a following vehicle using adaptive cruise control should have braking and acceleration functions based on the braking and acceleration of the leading vehicle (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the braking and acceleration sensor information of Nishimura in the data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Tengler. A person of ordinary skill would have recognized that sending braking and acceleration data provides an alternative means for sending distance and relative speed information to the following vehicle controller.


Regarding claim 28, Schmidt in view of Tengler does not disclose a forward-facing camera. However, Nishimura further discloses:
a forward-facing camera configured to substantially capture a substantially frontal image as viewed from one of the lead vehicle and the at least one follower vehicle and to provide such frontal image to the at least one computerized controller (paragraph [0033] and FIG. 1, imaging sensor-8 and control device-18).
Nishimura teaches that cameras should be provided looking forward and/or backward from the controlled vehicle along the longitudinal reference axis (paragraph [0033]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the cameras supplying information to the control device of Nishimura into the system for following a lead vehicle of Schmidt in view of Tengler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a person of ordinary skill would be familiar with using cameras to provide a vehicle controller with data regarding the environment in front of the vehicle.
Regarding claim 36, Schmidt in view of Tengler does not disclose detecting hazardous conditions. However, Nishimura further discloses:
the at least one computerized controller detects at least one hazardous condition from the group consisting of: a lane drift, an lane obstacle, a road surface hazard due to wet conditions, a road surface hazard due to icy conditions, a tire blowout, presence of pedestrians or animals in the lane of travel, and the presence of a construction zones (paragraph [0032] and FIG. 1, radar sensor-7 and control device-18);
wherein the at least one computerized controller brakes at least one of the lead vehicle and the at least one follower vehicle upon detection of the at least one hazardous condition (paragraph [0028] and FIG. 1, brake drive device-12 and control device-18); and

Nishimura teaches that a radar assembly should be used to detect vehicles, pedestrians and fixed obstructions (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to detect hazardous conditions using the sensors of Schmidt which detect the distance to a lead vehicle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding collision with hazardous objects. The use of radar to detect and avoid obstacles is well-known in vehicle navigation systems.
Regarding claim 43, Schmidt in view of Tengler does not disclose detecting the distance and the relative speed using radar. However, Nishimura further discloses:
detecting the distance and the relative speed includes emitting a radar signal (paragraph [0054] and FIG. 1, radar-7).
Nishimura teaches that a radar assembly should be used to detect distance, relative velocity, and relative position information with respect to another vehicle (paragraph [0054]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the radar information of Nishimura into the other vehicle data of Schmidt in view of Tengler. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a separation from the other vehicle. The use of radar to detect distance and relative speed is well-known in vehicle navigation systems.


Claims 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Nishimura, as applied to claims 9 and 20 above, and further in view of Altan et al. (US-2007/0244641-A1, hereinafter Altan).
Regarding claims 10 and 21, Schmidt in view of Nishimura does not disclose a deceleration impulse. However, Altan discloses a vehicle collision alert system which provides a haptic warning to a driver, including the following features:
the first computerized controller (paragraph [0066] and FIG. 2, controller-204 and haptic seat-208); and
 alerts the driver by providing a deceleration impulse (paragraph [0061]).
Altan teaches that a haptic seat should provide a collision alert to a driver through a brake pulse deceleration/vehicle jerk (paragraph [0061]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the brake pulse deceleration/vehicle jerk of Altan into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Nishimura. A person of ordinary skill would have recognized that a deceleration impulse is one of many ways of alerting a driver to avoid collision.

Claims 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Nishimura, as applied to claims 1 and 13 above, and further in view of Mudalige (US-2010/0256852-A1, hereinafter Mudalige).
Regarding claim 11, Schmidt in view of Nishimura does not disclose computing an ordering of the vehicles. However, Mudalige discloses a platoon vehicle management system, including the following features:

in accordance with at least one of: a vehicle weight, a vehicle load, weather condition, road condition, fuel remaining, fuel saving, accrued linking time, braking technology, brake pad wear, a vehicular linking location, and a destination address (paragraph [0134]). 
Mudalige teaches that a platoon Leader Vehicle calculates real-time relative platoon position vectors and speeds for each of the follower vehicles in the group ensuring the best possible fuel savings and desirable operation (paragraph [0134]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of having a leader select positions for the remaining vehicles in the platoon of Mudalige into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Nishimura. A person of ordinary skill would have recognized that one vehicle in a platoon must assume a leadership role for efficient operation.
Regarding claim 22, Schmidt in view of Nishimura does not disclose computing an ordering of the vehicles. However, Mudalige further discloses:
the first computerized controller computes an ordering of the lead vehicle and the at least one follower vehicle (paragraph [0086]); and
in accordance with at least one of: a vehicle weight, a vehicle load, weather condition, road condition, fuel remaining, fuel saving, accrued linking time, braking technology, brake pad wear, a vehicular linking location, and a destination address (paragraph [0134]). 
Mudalige teaches that a platoon Leader Vehicle calculates real-time relative platoon position vectors and speeds for each of the follower vehicles in the group ensuring the best possible fuel savings and desirable operation (paragraph [0134]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of .

Claims 12 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Nishimura, as applied to claims 1 and 13 above, and further in view of Tsao et al., An Automated Highway System Dedicated To Inter-City Trucking: Design Options, Operating Concepts, and Deployment, ITS Journal 7:169-196, 2002, hereinafter Tsao.
Regarding claim 12, Schmidt in view of Nishimura does not disclose a convoy in which both a lead vehicle and a following vehicle are trucks. However, Tsao discloses trucks forming closely spaced convoys, including the following features:
both the lead vehicle and the at least one following vehicle are trucks (p. 174-176).
Tsao teaches that truck convoys reduce labor cost, increase fuel efficiency, and increase mainline capacity (p. 174). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply the system for following a lead vehicle of Schmidt in view of Nishimura to a convoy of trucks. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of improving the efficiency of trucking convoys.
Regarding claim 23, Schmidt in view of Nishimura does not disclose a convoy in which both a lead vehicle and a following vehicle are trucks. However, Tsao further discloses:
both the lead vehicle and the at least one follower vehicle are trucks (p. 174-176).
Tsao teaches that truck convoys reduce labor cost, increase fuel efficiency, and increase mainline capacity (p. 174). It would have been obvious for a person of ordinary skill in the art at the time .

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Tengler, as applied to claim 24 above, and further in view of Messih et al. (US-2006/0089771-A1, hereinafter Messih).
Regarding claim 33, Schmidt in view of Tengler does not disclose computing an estimated gross weight of a vehicle. However, Messih discloses a system for qualitatively determining vehicle loading conditions, including the following features:
the at least one computerized controller is further configured to compute an estimated gross weight of one of the lead vehicle and the at least one follower vehicle by measuring or estimating engine torque and measuring or estimating vehicle acceleration (paragraph [0139] and FIG. 2, longitudinal acceleration sensor-36 and accelerator/throttle signal generator-43A).
Messih teaches that vehicle load should be calculated using sensor measurements of longitudinal acceleration and driveshaft torque (paragraph [0139]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the known relationship between vehicle weight, longitudinal acceleration and driveshaft torque as demonstrated in Messih with the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Tengler. A person of ordinary skill would have recognized that vehicle weight is an important consideration in planning a convoy and is easily calculated using the well-known relationship between vehicle weight, engine torque and vehicle acceleration.
Claims 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Tengler, as applied to claim 24 above, and further in view of Mudalige.
Regarding claim 35, Schmidt in view of Tengler does not disclose vehicle deceleration in the event of a malfunction of the convoying control system. However, Mudalige further discloses:
the at least one computerized controller safely decelerates at least one of the lead vehicle and the at least one follower vehicle in the event of a malfunction of the convoying control system (paragraphs [0164-0166]).
Mudalige teaches that reduced vehicle speeds may be used as a mitigation measure by the platform motor controller for situations where communication is not reliable (paragraph [0164]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the reduced vehicle speeds of Mudalige into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Tengler. A person of ordinary skill would have recognized that safety requires decelerating a vehicle in the event of a malfunction in a control system.
Regarding claim 38, Schmidt in view of Tengler does not disclose computing an ordering of the vehicles. However, Mudalige further discloses:
the at least one computerized controller computes an ordering of the lead vehicle and the at least one follower vehicle (paragraph [0086]); and
in accordance with at least one of a vehicle weight, a vehicle load, weather condition, road condition, fuel remaining, fuel saving, accrued linking time, braking technology, brake pad wear, a vehicular linking location, and destination address (paragraph [0134]). 
Mudalige teaches that a platoon Leader Vehicle calculates real-time relative platoon position vectors and speeds for each of the follower vehicles in the group ensuring the best possible fuel savings and desirable operation (paragraph [0134]). It would have been obvious for a person of ordinary skill in .

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Tengler and Nishimura, as applied to claim 36 above, and further in view of Altan.
Regarding claim 37, Schmidt in view of Tengler and Nishimura does not disclose a deceleration impulse. However, Altan further discloses:
the at least one computerized controller (paragraph [0066] and FIG. 2, controller-204 and haptic seat-208); and
 alerts the driver by providing a deceleration impulse (paragraph [0061]).
Altan teaches that a haptic seat should provide a collision alert to a driver through a brake pulse deceleration/vehicle jerk (paragraph [0061]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the brake pulse deceleration/vehicle jerk of Altan into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Tengler and Nishimura. A person of ordinary skill would have recognized that a deceleration impulse is one of many ways of alerting a driver to avoid collision.


Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt of Tengler, as applied to claim 24 above, and further in view of Krupadanam et al. (US-2009/0259354-A1, hereinafter Krupadanam).
Regarding claim 39, Schmidt in view of Tengler does not disclose a grade-aware cruise control algorithm. However, Krupadanam discloses an adaptive cruise control module which estimates energy consumption rates based on road grade and vehicle load, including the following features:
the at least one computerized controller optimizes fuel consumption by activating a grade-aware cruise control algorithm (paragraph [0023]).
Krupadanam teaches that an adaptive cruise control algorithm should calculate energy consumption rates across allowable speed ranges at various gear states throughout a planned travel route (paragraph [0036]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the adaptive cruise control module of Krupadanam into the system of sending data transmitted between the data processor of the lead vehicle and the following vehicle controller of the following vehicle of Schmidt in view of Tengler. A person of ordinary skill would have recognized that trucks use more fuel traveling uphill.
Regarding claim 40, Schmidt in view of Tengler does not disclose a grade-aware cruise control algorithm. However, Krupadanam further discloses:
the at least one computerized controller optimizes fuel consumption by providing at least one recommendation to the driver, the at least one recommendation including at least one of: gear selection, speed reduction, and a recommended vehicular relative lateral position (paragraph [0036] and FIG. 10, compare desired speeds and potential control speeds and develop a powertrain management schedule, affecting control speeds and gear states by balancing driver preferences with energy efficiency goals-618).
.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Tengler, as applied to claim 24 above, and further in view of Tsao.
Regarding claim 41, Schmidt in view of Tengler does not disclose a convoy in which both a lead vehicle and a following vehicle are trucks. However, Tsao further discloses:
both the first vehicle and the second vehicle are trucks (p. 174-176).
Tsao teaches that truck convoys reduce labor cost, increase fuel efficiency, and increase mainline capacity (p. 174). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply the system for following a lead vehicle of Schmidt in view of Tengler to a convoy of trucks. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of improving the efficiency of trucking convoys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








TAMARA L. WEBER
Examiner
Art Unit 3667


/TAMARA L WEBER/Examiner, Art Unit 3667